DETAILED ACTION
RE: Kobayashi et al.
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claims 21-32 are pending.  Claims 1-20 are canceled.  .
3.	Claims 21-32 are under examination.

Information Disclosure Statement
4.	The information disclosure statements (IDS) filed on 11/25/2019, 2/14/2020, 2/25/2020, 6/26/2020, 9/14/2020, 11/3/2020 and 12/22/2020 have been considered.  


Specification
5.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see page 48, line 26 for example. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code found throughout the specification. 
6.	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks. See MPEP § 608.01(v).
	An example of such an improperly demarcated trademark appearing in the specification is Gleevac®, Iressa®, and Tarceva®, see the specification at page 52, line , ), and accompanied by generic terminology.  

Claim Objections
7.	Claims 22, 25 and 31 are objected to because of the following informalities:  
	Claim 22 and 31 recite “F(ab)’2”. The correct name is “F(ab’)2”.  
Claim 25 is objected to for a typographical error, i.e. “pharmaceutical pharmaceutically”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites “”Gleevac", “Iressa”, and “Tarceva” which are trade names.  

or trade name is used to identify a source of goods, and not the goods themselves. Thus a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.”  If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.

Claim Rejections - 35 USC § 112, 1st paragraph
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 30 is rejected for the recitation of “an anti-CTLA4 antibody or analogs or derivatives thereof”.  The term “analogs or derivative thereof” encompasses a genus of molecules defined solely by its principal biological property (therapeutic agent) which is simply a wish to know the identity of any material with that biological property. There is insufficient written description regarding the analogs and derivatives because the relevant identifying characteristics of the genus such as structure or other physical and/or chemical characteristics of the analogs and derivatives are not set forth in the specification as-filed. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  
enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  
The specification does not disclose any analogs or derivatives of an anti-CTLA4 antibody. 
Sasikumar et al. (BioDrugs, 2018: 32:481-497) teaches that in comparison, non-antibody-based checkpoint inhibition strategies are considerably behind in their development (page 432, paragraph 1). Sasikumar et al. teaches that inherent challenges in identifying a small molecule capable of recognizing a relatively large interface of receptor-ligand interaction typically lacking well defined pockets (unlike an enzyme target) may have further deterred researchers from exploring small molecule options (page 484, left column, paragraph 2). Sasikumar et al. discloses that the first generation of compounds (peptides) were shown to exhibit antitumor activity in mouse tumor models in 2018 (page 484, right column, see citations 30 and 31). Sasikumar et al. disclose that CA-170 is the first and only orally bioavailable small molecule checkpoint inhibitor currently in clinical development (page 493, column 2). Therefore, at the time the invention was filed (2010), only antibodies were known as therapeutic inhibitors for CTLA-4. 
It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added). 
Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. In the absence of structural characteristics that are shared by members of the genus of analogs or derivatives and absence of a representative number of species to describe the genus, one of ordinary skill in the art would not consider that applicant was in possession of all analogs or derivatives. 	

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8,524,239, in view of Derynck et al. (US 2006/0188509A1, pub. date: 8/24/2006).

Claims 1-25 of U.S. Patent No. 8,524,239 do not disclose that the anti-HER2 antibody is pertuzumab or an antigen-binding fragment thereof. Claims 1-25 of U.S. Patent No. 8,524,239 do not disclose that the anti-HER2 antibody is combined with a chemotherapeutic agent.
Derynck et al. teaches that pertuzumab is a humanized antibody which binds to domain II of HER2 at dimerization interface (Fig. 6, [0078] [0358]) and pertuzumab blockade of the formation of HER2-HER3 heterodimers in tumor cells has been demonstrated to inhibit critical cell signaling, which results in reduced tumor proliferation and survival ([0019] and [0078]). Derynck et al. teaches treating cancer with HER2 activation using pertuzumab, an antigen-binding fragment thereof such as Fab and scFv, or an immunoconjugate thereof, in combination with one or more chemotherapeutic agents such as gemcitabine, paclitaxel (claims, [0208], [264], [0267], [0345], [0347]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to make a IR700 conjugate comprising pertuzumab or an antigen binding fragment thereof for treating cancer in view of Derynck. One of ordinary skill in the art would have been motivated to do so because the claims of the patent 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to further combine pertuzumab-IR700 conjugate with a  chemotherapeutic agent for treating cancer in view of Derynck. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because the claims of the patent teaches using an anti-HER2 antibody conjugated to IR700 for treating cancer, and Derynck et al. teaches treating cancer with HER2 activation using pertuzumab, an antigen-binding fragment thereof such as Fab and scFv, or an immunoconjugate thereof, in combination with one or more chemotherapeutic agents such as gemcitabine, paclitaxel (claims, [0208], [264], [0267], [0345], [0347]).
The instant claims are not protected by 35 USC 121, because the instant application was filed after the issuance of US Patent No. 8,524,239. See MPEP 804.01.

 Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-25 of U.S. Patent No. 9,358,306 disclose a method of treating a tumor in a subject, comprising: administering to the subject a therapeutically effective amount of one or more antibody-IR700 molecules, and one or more therapeutic agents, wherein the antibody is pertuzumab or an antigen binding fragment therefore such as scFv, the one or more therapeutic agents is an anti-cancer or anti-neoplastic agent, selected from among a radiotherapeutic agent, a chemotherapeutic agent, an antibiotic, an alkylating agent, an antioxidant and a kinase inhibitor, selected from among a microtubule binding agent, a DNA intercalator or cross-linker, a DNA synthesis inhibitor, a DNA or RNA transcription inhibitor, an antibody, an enzyme, an enzyme inhibitor and a compound that affects gene regulation, selected from among paclitaxel, docetaxel, vinblastine, vindesine, vinorelbine, epothilone, colchicine, dolastatin 15, nocodazole, podophyllotoxin, rhizoxin, actinomycin D, daunorubicin, cisplatin, carboplatin, oxaliplatin, mitomycin C, bleomycin, chlorambucil, cyclophosphamide, methotrexate, 5-fluro-5'-deoxyuridine, 5-fluorouracil, camptothecin, etoposide, formestane, trichostatin, raloxifene, 5-azacytidine, 5-aza-2'-deoxycytidine, tamoxifen, 4-hydroxytamoxifen, mifepristone, imatinib, gefitnib, erlotinib, adriamycine, apigenin, rapamycine, zebularine, cimetidine, interleukin-2 (IL-2), and an anti-CTLA4 antibody. 
The instant claims are not protected by 35 USC 121, because the instant application was filed after the issuance of US Patent No. 9,358,306. See MPEP 804.01.


Claims 1-18 of U.S. Patent No. 10,537,641 disclose a phototoxic pharmaceutical composition for treating a tumor expressing HER1, comprising: a phototoxic conjugate comprising an IR700 molecule conjugated to an antibody that binds HER1, and a pharmaceutical carrier, wherein the phototoxic conjugate exhibits phototoxicity to kill tumor cells expressing HER1. Claims 1-18 of U.S. Patent No. 10,537,641 further disclose a combination, comprising: a first pharmaceutical composition comprising a phototoxic conjugate comprising an IR700 molecule conjugated to an antibody that binds HER1, wherein the phototoxic conjugate exhibits phototoxicity to kill tumor cells expressing HER1;  and a second pharmaceutical composition comprising an additional therapeutic agent, wherein the first and/or second composition comprise a pharmaceutically acceptable carrier, the first and second pharmaceutical composition are formulated separately, the therapeutic agent is an anti-cancer or anti-neoplastic agent, the therapeutic agent is selected from the group consisting of a radiotherapeutic agent, a chemotherapeutic agent, an antibiotic, an alkylating agent, an antioxidant and a kinase inhibitor, is selected from among a microtubule binding agent, a DNA intercalator or cross-linker, a DNA synthesis inhibitor, a DNA or RNA transcription inhibitor, an antibody, an enzyme, an enzyme inhibitor and a compound that affects gene regulation, selected from among paclitaxel, docetaxel, vinblastine, vindesine, vinorelbine, epothilone, colchicine, dolastatin 15, nocodazole, podophyllotoxin, rhizoxin, actinomycin D, daunorubicin, cisplatin, carboplatin, oxaliplatin, mitomycin C, bleomycin, 
Claims 1-18 of U.S. Patent No. 10,537,641 do not disclose pertuzumab-IR700 molecule. 
Derynck et al. teaches that pertuzumab is a humanized antibody which binds to domain II of HER2 at dimerization interface (Fig. 6, [0078] [0358]) and pertuzumab blockade of the formation of HER2-HER3 heterodimers in tumor cells has been demonstrated to inhibit critical cell signaling, which results in reduced tumor proliferation and survival ([0019] and [0078]). Derynck et al. teaches treating cancer with HER2 activation using pertuzumab, an antigen-binding fragment thereof such as Fab and scFv, or an immunoconjugate thereof, in combination with one or more chemotherapeutic agents such as gemcitabine, paclitaxel (claims, [0208], [264], [0267], [0345], [0347]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to make a IR700 conjugate comprising pertuzumab or an antigen binding fragment thereof for treating cancer in view of Derynck. One of ordinary skill in the art would have been motivated to do so for purpose of treating HER2 expressing cancer and because Derynck et al. teaches that pertuzumab is a humanized antibody which binds to domain II of HER2 at dimerization interface (Fig. 6, [0078] [0358]) and pertuzumab blockade of the formation of HER2-HER3 heterodimers in . 


16.	Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,538,590, in view of Derynck et al. (US 2006/0188509A1, pub. date: 8/24/2006).
Claims 1-11 of U.S. Patent No. 10,538,590 disclose a phototoxic pharmaceutical composition for the treatment of a cancer expressing HER1, HER2 or PMSA, comprising: a phototoxic conjugate comprising an IR700 molecule conjugated to an antibody that binds to a cell surface protein, wherein the antibody is selected from the group consisting of Panitumumab,Trastuzumab, and J591 or an antigen binding fragment thereof, and a pharmaceutical carrier, wherein the phototoxic conjugate exhibits phototoxicity to kill cells expressing the cell surface protein bound by the antibody or antigen binding fragment of the conjugate, wherein the composition comprises physiological saline, wherein the antibody fragment is selected from a Fab 
 Claims 1-11 of U.S. Patent No. 10,538,590 do not disclose that the anti-HER2 antibody is pertuzumab. Claims 1-25 of U.S. Patent No. 10,538,590 do not disclose that the anti-HER2 antibody is combined with a chemotherapeutic agent.
Derynck et al. teaches that pertuzumab is a humanized antibody which binds to domain II of HER2 at dimerization interface (Fig. 6, [0078] [0358]) and pertuzumab blockade of the formation of HER2-HER3 heterodimers in tumor cells has been demonstrated to inhibit critical cell signaling, which results in reduced tumor proliferation and survival ([0019] and [0078]). Derynck et al. teaches treating cancer with HER2 activation using pertuzumab, an antigen-binding fragment thereof such as Fab and scFv, or an immunoconjugate thereof, in combination with one or more chemotherapeutic agents such as gemcitabine, paclitaxel (claims, [0208], [264], [0267], [0345], [0347]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to make a IR700 conjugate comprising pertuzumab or an antigen binding fragment thereof for treating cancer in view of Derynck. One of ordinary skill in the art would have been motivated to do so because the claims of the patent teaches an anti-HER2 antibody conjugated to IR700 for treating cancer and Derynck et al. teaches that pertuzumab is a humanized antibody which binds to domain II of HER2 at dimerization interface (Fig. 6, [0078] [0358]) and pertuzumab blockade of the formation of HER2-HER3 heterodimers in tumor cells has been demonstrated to inhibit critical cell signaling, which results in reduced tumor proliferation and survival ([0019] 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to further combine pertuzumab-IR700 conjugate with a  chemotherapeutic agent for treating cancer in view of Derynck. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because the claims of the patent teaches an anti-HER2 antibody conjugated to IR700 for treating cancer, and Derynck et al. teaches treating cancer with HER2 activation using pertuzumab, an antigen-binding fragment thereof such as Fab and scFv, or an immunoconjugate thereof, in combination with one or more chemotherapeutic agents such as gemcitabine, paclitaxel (claims, [0208], [264], [0267], [0345], [0347]).

17.	Claims 21-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-27 of copending Application No. 16/695,674 (reference application), in view of Derynck et al. (US 2006/0188509A1, pub. date: 8/24/2006).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 10-27 of copending Application No. 16/695,674 (reference application) disclose a phototoxic pharmaceutical composition, comprising: a phototoxic conjugate comprising an IR700 molecule conjugated to an antibody that binds to a cell surface 2 fragment, a single chain Fv (scFv) or a disulfide stabilized Fv (dsFv), wherein the cell is a tumor cell.  
Claims 10-27 of copending Application No. 16/695,674 (reference application) further discloses a combination, comprising: a first pharmaceutical comprising a phototoxic conjugate composition comprising an IR700 molecule conjugated to an antibody that binds to a cell surface protein on a cell, wherein the antibody is an anti-CD-25 antibody or an antigen binding fragment thereof; and a second pharmaceutical composition comprising an additional therapeutic agent, wherein the first and/or second composition comprise a pharmaceutical pharmaceutically acceptable carrier, the first and second pharmaceutical composition are formulated separately, the therapeutic agent is an anti- cancer or anti-neoplastic agent selected from the group consisting of a radiotherapeutic agent, a chemotherapeutic agent, an antibiotic, an alkylating agent, an antioxidant and a kinase inhibitor, selected from a microtubule binding agent, a DNA intercalator or cross-linker, a DNA synthesis inhibitor, a DNA or RNA transcription inhibitor, an antibody, an enzyme, an enzyme inhibitor and a compound that affects gene regulation, selected from among paclitaxel, docetaxel, vinblastine, vindesine, vinorelbine, epothilone, colchicine, dolastatin 15, nocodazole, podophyllotoxin, rhizoxin, actinomycin D, daunorubicin, cisplatin, carboplatin, oxaliplatin, mitomycin C, bleomycin, chlorambucil, cyclophosphamide, methotrexate, 5-fluro-5'-deoxyuridine, 5-fluorouracil, camptothecin, etoposide, formestane, Page 3 of 5Application Number 16/695,674 trichostatin, raloxifene, 5-azacytidine, 5-aza-2'-deoxycytidine, tamoxifen, 4-hydroxytamoxifen, mifepristone, Gleevac, Iressa, Tarceva, 
Claims 10-27 of copending Application No.16/695,674 (reference application) do not disclose pertuzumab-IR700 molecule. 
Derynck et al. teaches that pertuzumab is a humanized antibody which binds to domain II of HER2 at dimerization interface (Fig. 6, [0078] [0358]) and pertuzumab blockade of the formation of HER2-HER3 heterodimers in tumor cells has been demonstrated to inhibit critical cell signaling, which results in reduced tumor proliferation and survival ([0019] and [0078]). Derynck et al. teaches treating cancer with HER2 activation using pertuzumab, an antigen-binding fragment thereof such as Fab and scFv, or an immunoconjugate thereof, in combination with one or more chemotherapeutic agents such as gemcitabine, paclitaxel (claims, [0208], [264], [0267], [0345], [0347]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to make a IR700 conjugate comprising pertuzumab or an antigen binding fragment thereof for treating cancer in view of Derynck. One of ordinary skill in the art would have been motivated to do so for purpose of treating HER2 expressing cancer and because Derynck et al. teaches that pertuzumab is a humanized antibody which binds to domain II of HER2 at dimerization interface (Fig. 6, [0078] [0358]) and pertuzumab blockade of the formation of HER2-HER3 heterodimers in tumor cells has been demonstrated to inhibit critical cell signaling, which results in reduced tumor proliferation and survival ([0019] and [0078]). Both CD25 and HER2 are expressed on tumor cells, and the substitution of one known element (an anti-HER2 


18.	Claims 21-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 11-14, 16-17, 19, 21, 23, 25-26 and 28-32 of copending Application No. 17/040,426 (reference application), in view of Derynck et al. (US 2006/0188509A1, pub. date: 8/24/2006). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7, 11-14, 16-17, 19, 21, 23, 25-26 and 28-32 of copending Application No. 17/040,426 (reference application) disclose a method for treating a subject with cancer, comprising: administering to the subject a therapeutically effective amount of one or more antibody- IR700 molecules, wherein the antibody specifically binds to a tumor-specific protein on the surface of a cancer cell; irradiating the subject and/or irradiating cancer cells in the subject at a wavelength of 660 to 740 nm and at a dose of at least 1 J/cm2; and administering to the subject a therapeutically effective amount of one or more immunomodulators, wherein the one or more antibody-IR700 molecules wherein the cancer cell is a cancer cell of the breast, liver, colon, ovary, prostate, pancreas, brain, cervix, kidney, bone, skin, head and neck, lung, or blood, the tumor-
Claims 1-7, 11-14, 16-17, 19, 21, 23, 25-26 and 28-32 of copending Application No. 17/040,426 do not disclose that the anti-HER2 antibody is pertuzumab or an antigen-binding fragment thereof. 
Derynck et al. teaches that pertuzumab is a humanized antibody which binds to domain II of HER2 at dimerization interface (Fig. 6, [0078] [0358]) and pertuzumab blockade of the formation of HER2-HER3 heterodimers in tumor cells has been demonstrated to inhibit critical cell signaling, which results in reduced tumor proliferation and survival ([0019] and [0078]). Derynck et al. teaches treating cancer with HER2 activation using pertuzumab, an antigen-binding fragment thereof such as Fab and scFv, or an immunoconjugate thereof, in combination with one or more chemotherapeutic agents such as gemcitabine, paclitaxel (claims, [0208], [264], [0267], [0345], [0347]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to make a IR700 conjugate comprising pertuzumab or an antigen binding fragment thereof for treating cancer in view of Derynck. One of ordinary skill in the art would have been motivated to do so because the claims of the reference 

19.	Claims 21-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/026,724 (reference application), in view of Derynck et al. (US 2006/0188509A1, pub. date: 8/24/2006).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-30 of copending Application No. 17/026,724 (reference application) disclose a method of removing a target from a subject, comprising administering to the subject an IR700-antibody conjugate, wherein the target is a tumor cell, a breast cancer cell.
Claims 1-30 of copending Application No. 17/026,724 (reference application) do not disclose that the antibody is pertuzumab or an antigen-binding fragment thereof. 
Derynck et al. teaches that pertuzumab is a humanized antibody which binds to domain II of HER2 at dimerization interface (Fig. 6, [0078] [0358]) and pertuzumab blockade of the formation of HER2-HER3 heterodimers in tumor cells has been demonstrated to inhibit critical cell signaling, which results in reduced tumor proliferation and survival ([0019] and [0078]). Derynck et al. teaches treating cancer with HER2 activation using pertuzumab, an antigen-binding fragment thereof such as Fab and scFv, or an immunoconjugate thereof, in combination with one or more chemotherapeutic agents such as gemcitabine, paclitaxel (claims, [0208], [264], [0267], [0345], [0347]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to make a IR700 conjugate comprising pertuzumab or an antigen binding fragment thereof for treating cancer in view of Derynck. One of ordinary skill in the art would have been motivated to do so because the claims of the reference application teaches using an antibody conjugated to IR700 for treating cancer and  Derynck et al. teaches that pertuzumab is a humanized antibody which binds to domain II of HER2 at dimerization interface (Fig. 6, [0078] [0358]) and pertuzumab blockade of the formation of HER2-HER3 heterodimers in tumor cells has been demonstrated to inhibit critical cell signaling, which results in reduced tumor proliferation and survival ([0019] and [0078]). One of ordinary skill in the art would have had a reasonable expectation of success because the claims of the reference application discloses an antibody conjugated to IR700, and Derynck teaches methods of making an 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to further combine pertuzumab-IR700 conjugate with a  chemotherapeutic agent for treating cancer in view of Derynck. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because the claims of the reference application teaches using an antibody conjugated to IR700 for treating cancer, and Derynck et al. teaches treating cancer with HER2 activation using pertuzumab, an antigen-binding fragment thereof such as Fab and scFv, or an immunoconjugate thereof, in combination with one or more chemotherapeutic agents such as gemcitabine, paclitaxel (claims, [0208], [264], [0267], [0345], [0347]).

Conclusion
20.	No claims are allowed.
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SANG/Primary Examiner, Art Unit 1643